COPY
             OFi'IcE
                   OF TX% ATTOW-- OZX%RALOF TI~XAL
                             AUSTXN

Wmld        C. Mann
Attorney      aollwal

HonoxmbloH. A. Hod&es
couaty Auditor
ulll1eme0noouaty
606t6OtmI. mxu
Deer Sfr:
                            OplnloaHo. O-182s
                            Ret Doer the Coolmissioners'
                                                      Court
                                hew logel euthmltp to pay the
                                 ju8tloe of the pee00 end oonrteblr
                                 8semlaLng trial teea in oe88a ooming
                                 under the "Bad Cheek Law"? And
                                 related queetlon8.
              Your reoent nqusst Sor ea opinionof thle department
on    the qwstlon8 e8 are herein dated har been reoelved.
                 We quote from your letter as   r0lm8t
                  %lndlp refer to the followFagertlalesln ths Code
           or CrlmlnelF'rooehro~a-t. 1020, ?BemlnlngTrlela, Felony
           Caeer, payable by thr County,or state, after 1nClotaenti
           Art. 1071, Slanlnaln~ Trlelr,Xlsdoineanoroaae1,payable by
           derendant after oonvlotlon;Art. 1052 ?2.50 Bee of the
           p~geg      the Poaar for each ease tried and disposed of
                     .
                  The 46thLegislature,Rogulu Ses~lon,passed the
                               B. Ho. 190, and \tdQer seation5 states
           'Bed Cheok Law*, I-!.
           the Offloor servinggroae88,in or out of the aouutp,
           shall be oompenoatedaa thou&   the oifeneawere a telony
           in grade.
                  "This law has oaused some aontentloniron the Justice
           of the Peaoe end Constablesthat  they are entitled to the
           payment froa t&e County In ;sraminingTrials was6loned by
           the wording Ias though the ofronse v.orea felony ln grade*,
           end have illed olalms ior payment.
         II.A. Rodger, pa8e a
llonorabid


              Xlndly r6ndu me an oginlon in an6wer to the follow-
    *      question*,
           "1. Doe6 ttm Co0ml66ionor6~ Caarthave logal euthorltt
    t0 pay tha JUatlOb Of the Foeoo ukd ConrUb    m6Anl6g
    Prlel to66 in oa606 oomlng under the *Bed Cheek’I,ew~?
               "2. 16   there     any    obanga     In the'EraalnlncTrial foe6
    a6   set out ln     htiOlb0         1029 and lm)       C. C. T. oaaagionod
    by   the bMota6nt       of the *Bed           Oheok hw*, or 6fq other law?
            -3. H. 8. No, 505 46thLsg., PigularSesaloa,deal6
    with Costs and Foe8 in d rdomaenorCarrr, 'Jndrrthis Bill
    will the Conetable .;rJustlooor the Psaao be bntitlbd to
    thb Sxfuninln~~Trial Foss where the deiendrstServe6 tb6
    Fine nnd Coot8 in jail, under the Bad Weok Law conviction
    or Udbr   any othsr law?*
               Seatloa5 of Artlo              567-b. Vornon’8Penal Cod.,
read6 a6     r0imt8:
            *In all pro6e6utlon6unaor reotlonr1, 2, and 3 or
    this Aot, >rooeealhall br iS6Ubd and eemvod lathe ooounty
    or out of the countywhere the pro6eautlon1s 2endln,:   end
    have the s-8 blndlngforor an6 srteot es thou& the orrense
    bolu proreauted were a elonyi and all offloera18rulng
    and 6ervlng 6uch process5 n or out of the oountywherein the
    proaeaution16 psndlhg,ana all witnee6errm rlthln       or
    wltko;ltthe oounty Nhorelnth6 pro6ooution  ir pbnding,  shall
    be. aompensetedla like nannor a6 thowh the ofienrewere a
     iblOW     in   grade.’
          Articles1071 and 1072, Codr or CriminalProaodure,
nab6 a6 r0li0w6a
            *Artio1e1071. Juatloer0r thm;poeob w,hosit as
     an examlnlnaoourt in ml6dmeanor   aa    shall be entitled
     to the 6auiereeo allowedby law to 6uoh justioee  for
     sliallarrenlaes in the trial 0r 6u6h aasea,not to bxaaob
     three dollar6 ln any one oa66, to bo paid,bythe defendant
     in oa6r.~offinal aonviatlon."
                ~ArtlalolOT2. sh6rlffsMd                 6OnStRbleS Sbming
     proaeas6ad ettsndln5any exa&lalngoourt ln the bxamlnatlon
     or a ~addmuor   OQSO shall bo antitld to euoh tees ae are
     allowedby law ror slail~ 6bnloo6 In tha trial0r 8uoh
     oase6, not to bxoeod three dollar6 in any one aas,& to ba
     paidby the defendantin oa6e or rim ooavlatlon.
.   -




        HonornblaH.          A.    nod&OS,      p”&e        b




                             Art1010 lOe0, Oodb of CrtolaalProaedure,proVl&eg
        fr~r    fa r l rouatp     Jud.tpor l jurtloo  or the pea6e whn Sit6 a6
        enladab3        00urt In a rbl0w oe60, d     al60 prorid   r0r
        o b r ta rlao b 6
                        fo rlhbrirrr  sad 0038tabloa 66nln; NV0066 afid
        lttoadla8 guy lx e ntla oo*  ln~ in thb uraa:neticdi 0r eny talOny
        bee..       uIb6.r    th$S   StitUb           thb       di6triOt         Uld   OOuty   ettoX’My8
        ar6 lntltltito osrteinaom~aratlon $or lttendl= 6ad bro666ut..
        b&     My    rOiOW        066O      bbfOZW     M        bICb&niag         00~1%

                   The ooway 0rriom8 or ‘rllllnfason
                                                   c0binty are 0~
        pbnmtbb 02 an enawl aaluy baalr, and Sootion17 or :.rtlole
        391”. ~X-OVidbS
                      tSutt

                        “In oo~tles whersln the oounty Oi%.?ersnsmd in
                this AOotera ecupomat*c?  on the baa16 0r a? nnnuel Salary,
                thb dase of axa ah611 not be ohargednit!:and shall mA
                pay any ire or oomi66lon to aay solnot otflosr ror any
                SbIViMS by hia pbrfombd,           d atf~abr 6hall be pet&
                                            but 66fl"
                by the aounty out oi tha afflaua~   Sal&r; Fund suah tesa
                and aorpmissloal a6 .,WAC othuwln be pal& hla by thr :itata
                for malt.lervlaea.*
                   .:au,iehto aall your att3ntIonto o~lnlonsX0. 04X35,
        04335 anl Ct-lb67  of this Ca?#%snt, wrIttea by IIonorableUok
        ctout, ao3lcr of ukich am httno*,bd, In rbapbat to Leatlon 5 of
        Qtlolo 567-b. aupra,
                     In view of the for6~oIn~atatutbr~       you am     res     t-4
        adrloedthat it is the oplnlon0r tals thperta.~nt          that a       ale 569-b,
        Vornon*rPenal Code (O~~Oaly rezerrodto e6 the IiadChaok Law)
        doss fmt uiund or repeal Art101661020, 1071 and 1072 of th6 Cod6
        or c?lmInal. Proo6duro,~ertelniag       to stain6     trielr.       Tha oouaty
        is not obligatedto pey the rxaainin,~       tirielfe~prIn mi6demunor
        aes66 but swh t606 are to be assessede8 pert Oi ths 006t6 rgalnrt
        tha defondazt and are to bo paid b.:~     hi& upon fIna; aonriation.
        Ro~evor,the don .lselonsrs~       aoiirthsa the lab3el  3uthorIty to pay
        the JustIaeOttthe     pace ii& the oonststh      erublf.~     trial    fess
        ln fe1ony oases ocmi?:   .:UCsr tAe “lab o:~a+~law”vl;e:ot!leaoiity
        orrioerb arb  ooiqmxatel     on an annuhl   salnry bRai anO %Mr-s tSo
        preaizotosl"Ictx-6are ooaaenaetsdon (Ifee baslr.
                    our anmar io your tlrct questionneo66earllywiwsrs
        your 8eaand Question.
                             mU8b        Bill   HO.    m,          .AOt&    Of     the FQrtpSiXth    h3iShtUIV~
        refermd to in your tAr6 qusatlon,1s brought  r0md    In Vssn0n*a
        Code of GrImlnalrrooadun aa Artiolb 1055 snd provtider that8
EonoxnbleH. A. Hodges, pqo 4


                   Wi.m oounty 0hall not bo lloblo to the omorr
         and wltnooohaving eoots in l miodenoanor ouo uhexv
         dOrOILdOd    p0y0 hi8 ri.W 0Jld OOOtO~  m SO&y #ha     b0
         llablo ror 0n0-hOir 0r thr s00O. 0r th0 orflooro 0r thO
         court, when tho dofondant fail0 to m hi8 flae and
         lays his rln8 oat in th0 Oountr Jr11 or dl80h~g88 th0
         saw by mmaao or wo*ln6 lu0h tin0 out on the oount
         roads or on any oouatr projrot.  And to
         0r 000t4,  th0 county cl0*  ohal i00~0  0 warrant on
         tho County Tnaouror in favor of euoh oStlo8r to bo paid
         out or tho Road and Bridgerun4 or other rundr not othu-
         ~100 ap~roprlntod~w
                Art101001071 and 1072, cods or CrlmlnalProoedure,
aupra, provldss that rOaO in exaalnl~ courto in mlodrmoanor
oases shall bo p&la by the defendantin oaao of ttial oonrlotlon,
merrrore, you~.ar*adrlood that oxadning trial r0+30 in mlodanoanor
oases oan be texed as coots against the dofondantin oao0 of rlnal
oonriotlonand where the dWmlant doe0 not pay his fin8 and ooot
and 8bdi6rior  the Mnle by lapin; bi6 rlna   out in t!m ooulty Jail
or dlsohargoo by meano or working 0uoh iin0 out on the oounty
road or any oounty projeot,the juatloel    0r the pmo0 and oonotabl0
would be entitledto one-halfOS the exaalnln~trial fess as oorto
under Artlo 1055, Cod0 of Crlmlml Prooedure,aupm.
such era~lnlq trial fees can be ool3eotedonly after 0u??%%ln~
trial ha0 aotuaklybeon held.
           It 10 to be untisrotom!that we do not pass upon the
oo.?etltutlonallty
                 of Article 1071 of the Code of OrlminalPro-
osduro,oupra     l



                Trustin&that the iongoing tully lnswemyour inquiry,
we ramaln
                                                Youra tory tnrly